Citation Nr: 0610750	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  05-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
adjustment disorder with depressed mood prior to September 
23, 2005, and an initial evaluation in excess of 10 percent 
as of and after September 23, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).

(The issue of entitlement to a waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) 
compensation benefits in the amount of $21,945, to include 
whether the debt was properly created, is the subject of a 
separate decision under the docket number 03-19 466).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
March 1975 and from April 1987 to February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied service connection 
for PTSD and granted service connection for adjustment 
disorder, with assignment of a zero percent disability 
rating.  

After the veteran perfected his appeal, the RO subsequently 
assigned a 10 percent disability rating for the adjustment 
disorder from September 23, 2005 (date of VA examination).  
Since the veteran perfected his appeal from the rating 
initially assigned to his disability, the Board will address 
whether he was entitled to a compensable disability rating 
prior to September 23, 2005, as well as whether he is 
entitled to a disability rating higher than 10 percent from 
that date.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Therefore, the issues on appeal have been rephrased as shown 
above.

Although the veteran also perfected his appeal in 2004 as to 
numerous other issues, a statement was received from his 
representative in July 2005 that all issues other than the 
ones addressed by the Board at this time were withdrawn.  
Since the veteran agreed at his personal hearing that these 
were the issues for consideration, it is clear that it was 
his intention to withdraw all other issues.

In November 2005, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  

In January 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's adjustment disorder is primarily manifested by 
mild mood disturbances such as depression and anxiety 
resulting in social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 10 percent 
for adjustment disorder were met from date of claim.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.130, Diagnostic Code 9440 (2005).

2.  The criteria for a disability evaluation in excess of 10 
percent have not been met at any time.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, 
Diagnostic Code 9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In an August 2004 rating decision, the RO granted service 
connection for adjustment disorder with depressed mood 
associated with cervical disc syndrome, status post 
discectomy and cervical fusion and assigned a noncompensable 
rating under 38 C.F.R. § 4.129, Diagnostic Code 9440.  In a 
September 2005 rating decision, the RO increased the 
disability rating to 10 percent effective September 23, 2005.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for adjustment disorder with depressed mood.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became 
effective on November 7, 1996, a mental condition that has 
been formally diagnosed, but the symptoms of which are not 
severe enough either to interfere with occupational and 
social function or to require continuous medication warrants 
a 0 percent evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According 
to DSM-IV, a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 81-90 indicates symptoms are absent or minimal 
(e.g., mild anxiety before an exam), with good functioning in 
all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, and no more than everyday problems or concerns (e.g., 
an occasional argument with family members).

The first question is whether the criteria for a compensable 
rating were met prior to the September 2005 VA examination, 
and the second question is whether the criteria for a 30 
percent rating were met at any time during the appeal period.  

The June 2004 VA examination report indicated that after 
examination of the veteran the examiner believed that the 
veteran had a diagnosis of adjustment disorder with depressed 
mood secondary to service-connected limited motion of the 
cervical spine.  The examiner stated, "In my opinion the 
adjustment disorder is in full remission with no residuals.  
I do believe that he would have no problems maintaining 
gainful employment, although he is currently retired."   

The September 2005 VA examination report indicated that the 
veteran has been married for 26 years and that he and his 
wife "tolerate each other."  The veteran did not report 
having any friends but his social skills were noted to be 
very good and not consistent with poor social functioning.  
The veteran reported that he enjoys yard work and fixing 
things at their residence.  The veteran reported only one 
session of psychotherapy in 2001, that he was currently 
taking 20 milligrams of Prozac, and that it had been a year 
since he'd seen Dr. J.  The veteran reported a depressed mood 
as well as on and off sleep impairment.  The veteran was 
diagnosed with adjustment disorder with depressed and anxious 
mood with symptoms/residuals that are mild.  The examiner 
noted that the veteran's adjustment disorder with depressed 
mood had increased in severity to a mild level as before the 
symptoms were stable and with no residuals.  A GAF score of 
68 was assigned.

In view of the above evidence, the Board concludes the 
evidence supports the increased evaluation to 10 percent in 
2005.  However, it is the Board's finding that the effective 
date of the increase should be the date the veteran submitted 
his claim for VA compensation, which was January 21, 2004.  

Initially, the Board notes that the same VA examiner, Dr. JM, 
conducted both the January 2004 and the September 2005 VA 
examinations.  The January 2004 VA examination report 
indicates that the veteran exhibited no symptoms of 
depression or anxiety; and although the June 2004 VA examiner 
assigned a GAF score of 85 and that the veteran reported that 
Dr. J wrote him a prescription for Prozac a year before, VA 
outpatient treatment records indicate that the veteran was 
originally prescribed 10 milligrams Prozac in October 2002, 
that in September 2003 he requested to have his 
antidepressant medication changed, and was prescribed 20 
milligrams fluoxetine daily for depression in April 2004.  In 
addition, in September 2005 Dr. JM noted that the veteran was 
taking 20 milligrams of Prozac but that it had been a year 
since he had seen Dr. J.  

In this case, it appears that the veteran's mild symptoms 
were being controlled by medication since October 2002, thus 
warranting a 10 percent disability rating during the entire 
appeal period.  When, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, such 
as, in this case, whether the veteran met the criteria for a 
10 percent rating for adjustment disorder with depressed mood 
prior to September 23, 2005, the benefit of the doubt shall 
be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Having reviewed the evidence in this case, the Board 
concludes that the facts presented in the record warrant the 
application of the reasonable doubt doctrine.  The medical 
evidence establishes that it is at least as likely as not 
that the veteran was as disabled from adjustment disorder 
with depressed mood in the time period before his September 
2005 VA examination as he was on that particular day.  
Therefore, resolving every reasonable doubt in favor of the 
veteran, an effective date of January 21, 2004, (date of 
receipt of claim), is warranted for the assignment of a 10 
percent rating for adjustment disorder with depressed mood.  
That is, by law, the earliest date that can be granted based 
on an initial claim for compensation. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400; see Fenderson, supra.

As for whether the criteria for a 30 percent rating have been 
met at any time since the veteran filed his VA claim, the 
Board concludes it has not.  The record does not show that 
the veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
adjustment disorder symptoms as his psychiatric symptoms of 
depression and anxiety were noted to be mild.  Hence, a 30 
percent rating is not warranted.

Accordingly, the Board finds that the veteran met the 
requirements for a 10 percent schedular rating, but no 
higher, from the date of his claim on January 21, 2004.  The 
Board considered assigning the veteran a rating higher than 
10 percent, but the preponderance of the evidence is against 
assignment of a higher rating.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

After the initial grant of service connection and receipt of 
the veteran's disagreement with the initial rating, the RO 
sent a letter to the veteran in October 2005 that satisfied 
the VCAA notice requirements.  That letter told him the 
evidence must show worsening of the service-connected 
disability to warrant a higher rating.  The criteria for 
higher ratings for a psychiatric disability were previously 
provided to him in the October 2004 statement of the case.  
The 2005 letter told him to identify where he had received 
medical treatment - the information needed to determine the 
current extent of his disability.  The letter told him what 
efforts VA would make on his behalf to develop the claim and 
informed him what further information and evidence was needed 
from him.  The letter also told him to submit copies of all 
relevant evidence in his possession.  Therefore, the 2005 
letter fully provided notice of elements (1), (2), (3), and 
(4), see above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, that 
was not done because the veteran was provided with VCAA 
notice on the claim for a higher rating after the August 2004 
rating decision granted service connection and he disagreed 
with the assigned rating.  After the veteran submitted his 
notice of disagreement, he then had the right to receive VCAA 
content complying notice and proper subsequent VA process.  
See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006).  That has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2005, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Not only has 
he been provided with every opportunity to submit evidence 
and argument in support of his claim for a higher rating and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Dingess decision also held, in part, that adequate VCAA 
notice applies to all five elements of a "service 
connection" claim, which include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  When 
the veteran first filed his claim for service connection, 
notice was provided to him on the elements needed to grant 
the benefit sought.  Since that benefit (service connection) 
was, in fact, granted, any deficiencies in the notice 
provided at that time were clearly not prejudicial to the 
veteran.  As discussed more fully above, an October 2005 
letter provided VCAA notice as to the rating to be assigned 
the now service-connected disability.  Although the veteran 
was not provided a VCAA letter on the effective date aspects 
of the claim, he was, in fact, informed of effective date 
provisions.  When service connection was awarded, he was told 
that the date of the grant was the date his claim for service 
connection was received.  In the October 2005 supplemental 
statement of the case, when the disability rating was 
increased, he was told that the higher disability rating was 
assigned as of the date the medical evidence showed an 
increased evaluation was warranted.  Any failure by VA to not 
include this information in the context of a VCAA notice 
letter was not prejudicial to the veteran since he has actual 
knowledge of how VA assigns effective dates for increased 
ratings (that is - date of claim or date medical evidence 
shows an increase is warranted).  
      
The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in June 2004 
and September 2005.  There is no objective evidence showing 
his disability has worsened since the last examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an initial evaluation of 10 percent for 
adjustment disorder with depressed mood is granted as of 
January 21, 2004, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
adjustment disorder with depressed mood is denied.


REMAND

A review of the record with respect to the issues of 
entitlement to service connection for PTSD and entitlement to 
TDIU discloses a need for further evidentiary development in 
this case.

I.	PTSD

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor. See 38 C.F.R. 3.304(f) (2004).

A September 2003 PTSD Clinical Team Consult Report noted that 
although at one time the veteran may have met criteria 
sufficient to make a diagnosis of PTSD, he did not appear to 
meet the criteria at that time.  In December 2003, that team 
diagnosed the veteran with PTSD after he reported 
experiencing nightmares and waking up in a panic shaking 
after Vietnam-related dreams subsequent to participating in a 
reunion with friends from Vietnam.

At a June 2004 VA PTSD evaluation, the examiner noted that 
the veteran did not meet the criteria for PTSD and diagnosed 
adjustment disorder with depressed mood, fully stabilized 
with no residuals secondary to limited motion and cervical 
spine. 

The RO denied service connection for PTSD in August 2004 on 
the basis that the evidence did not show a confirmed 
diagnosis of PTSD which possibly could permit a finding of 
service connection.  The RO noted that the VA examiner in 
June 2004 stated that it was his opinion with a reasonable 
degree of psychological certainty that the veteran did not 
meet a diagnosis of PTSD according the DSM.  The examiner 
noted that the claims file was not there for review but that 
he reviewed the CPRS patient chart.  However, in West v. 
Brown, 7 Vet.App. 70 (1994), the United States Court of 
Appeals for Veterans Claims (Court) clearly indicated that 
the necessity of evaluation of the complete medical history 
applied not only to adjudicators, but also to examining 
physicians and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  In this case, the Board notes that the 
opinion of the June 2004 VA examiner contradicts the findings 
of the clinical psychologists in December 2003 but was not 
addressed in the June 2004 VA examination report.  It appears 
that at least part of the basis of the examiner's opinion was 
that the veteran's stressors were not verifiable, whereas 
there is ample information in the claims file documenting the 
veteran's combat service that the examiner did not have 
access to.

In addition, the RO based their continued denial in the 
October 2005 Supplemental Statement of the Case partly on the 
basis that the VA examination conducted in September 2005 
showed a diagnosis of adjustment disorder with depressed and 
anxious mood and that the report was negative for any 
diagnosis or comments about PTSD.  However, the September 
2005 VA examination was specifically for mental disorders 
except PTSD and eating disorders.     

The Board, therefore, concludes that an additional VA 
examination is needed to provide an accurate picture of the 
claimed disability at issue on appeal.  

II.	TDIU

The RO denied service connection for TDIU in a September 2005 
rating decision.  In January 2006, at a video conference 
Board hearing, the veteran expressed disagreement with that 
rating decision.  This disagreement is accepted as a valid 
notice of disagreement.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (holding that a statement made during a personal 
hearing, when later reduced to writing in a transcript, 
constitutes a Notice of Disagreement within the meaning of 38 
U.S.C. § 7105(b)).  Because the RO has not yet had the 
opportunity to issue a Statement of the Case (SOC) addressing 
this issue, a remand for this action is now necessary.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  This issue will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The purpose of the examination is to 
determine whether the appellant meets the 
criteria for diagnosing PTSD, to include 
the sufficiency of the claimed stressors.  
The examiner's attention is directed to 
the September and December 2003 VA 
treatment records as well as the 
veteran's written statements in April and 
July 2004.   

Based on the information in the claims 
file and examination of the appellant, 
the examiner should render an opinion as 
to whether the appellant meets the 
criteria for diagnosing PTSD and whether 
the claimed stressors are sufficient to 
cause that condition. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  Provide the veteran with a statement 
of the case as to the issue of 
entitlement to TDIU.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


